Citation Nr: 1631732	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

In October 2014, a Board hearing was held before the undersigned.  A transcript of the hearing is of record.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran has also been diagnosed with other psychiatric disorders, including anxiety disorder and major depressive disorder.  In light of Clemons, the Board has recharacterized the issue as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

An unappealed July 1999 rating decision denied service connection for PTSD and is final.  Evidence received since the unappealed July 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The July 1999 rating decision is final; new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is reopening the current claim and remanding it for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran first submitted a claim for service connection for PTSD in January 1999.  Entitlement to service connection for PTSD was denied in a July 1999 rating decision on the basis that the evidence did not show a confirmed diagnosis of PTSD.  The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision, and it is therefore found to be a final decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a request to reopen the claim of entitlement to service connection for PTSD in July 2005.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  At the time of the last prior denial, the evidence of record did not show that the Veteran had a current diagnosis of PTSD, and therefore there was no evidence of a current disability, the first prong of establishing service connection.  

Since the prior denial in July 1999, the record does now show that the Veteran has been diagnosed with PTSD, as well as other psychiatric disorders.  The Veteran's VA treatment records show a history of PTSD and attendance at weekly group therapy.  In October 2006, a psychiatrist diagnosed the Veteran with PTSD, generalized anxiety disorder, and chronic pain, and an August 2014 psychiatry note diagnosed the Veteran with PTSD, depressive disorder, and transient motor tics.

The Board therefore finds that these VA medical records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim, that of whether he has a current psychiatric disability.  This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is allowed to this extent.


REMAND

The Veteran contends that he has PTSD or other psychiatric disorder, which was caused by traumatic experiences during his service in Vietnam.  The Veteran testified in October 2014 that part of his work in Vietnam involved driving supplies to other locations, and this required being exposed to potential sniper fire, and that when he returned to the United States he was a "changed person."  Board Hearing Transcript 6, 12.  He stated that he now has bad dreams, can't stand crowds, and has trouble with his temper.  Id. at 8, 10.  The Veteran has also submitted written statements describing the trauma he experienced from seeing dead bodies and being on guard duty while in Vietnam.

The Veteran's personnel records show that he served as a supply clerk in Vietnam from September 1966 to September 1967.  On the August 1968 Report of Medical History, the Veteran indicated that he had dizziness while in Vietnam.  In March 1976, the Veteran was diagnosed with anxiety reaction, chronic exacerbation, with conversion features.  He reported that he began having shaking and chest pain in 1974, and was told at the time that it was "nerves."  On a June 1989 Report of Medical History for his Reserve service, the Veteran checked "yes" for "Nervous trouble of any sort," and the doctor's note indicated "nervous trouble when under pressure."

The Veteran's VA treatment records show occasional complaints and treatment related to psychiatric symptoms.  In January and March 1999, the Veteran reported being depressed and anxious.  He stated that he was fired upon in Vietnam and still feels angry and remembers his experiences there.  In April 1999, he was diagnosed with depression.  In June 1999, the Veteran was evaluated by a psychiatrist and diagnosed with psychotic depression and paranoid personality.  At a VA examination in March 2000, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depression caused by physical pain.

In conjunction with the current appeal, the Veteran attended a VA examination in March 2011, but the VA examiner found that the Veteran's reported symptoms appeared exaggerated and he was unable to provide a diagnosis.  In April 2012 correspondence, the Veteran wrote that he did not try to compromise the psychiatric testing at his VA examination, but that he did not understand the questions asked and was "very confused by the variety and amount of questions."

The Board therefore finds that there is ample evidence that the Veteran has a long history of some type of psychiatric symptomatology as well as current diagnoses and treatment for psychiatric disorders, including PTSD.  The Board also accepts that the Veteran may have misunderstood the psychiatric testing at his previous VA examination.  A new VA examination and opinion is therefore needed prior to further adjudication of this issue.

The Board also notes that in a March 1999 treatment record, the Veteran reported that he was treated in 1983 at an institution in New Mexico.  The Veteran should be requested to identify the facility where this treatment occurred and to provide authorization to obtain these records, as they may be directly relevant to the issue on appeal.

The record also indicates that the Veteran receives VA psychiatric treatment.  All outstanding records should be obtained from the Alexandria VA Health Care System and its affiliated facility, the Lafayette Clinic, since October 2011 and from the Southeast Louisiana Veterans Health Care System in New Orleans and its affiliated facilities, the Baton Rouge Outpatient Clinic and the Franklin VA Outpatient Clinic, since November 2011.




Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant medical records of psychiatric treatment, to specifically include treatment received in New Mexico in 1983.

2. Obtain VA treatment records from the Alexandria VA Health Care System and its affiliated facility, the Lafayette Clinic, since October 2011 and from the Southeast Louisiana Veterans Health Care System in New Orleans and its affiliated facilities, the Baton Rouge Outpatient Clinic and the Franklin VA Outpatient Clinic, since November 2011.

3. After completing #1-2, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of his current psychiatric disorder.  All files in the electronic claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a) Identify all current psychiatric diagnoses.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the July 2005 claim for service connection for PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please specifically discuss the Veteran's VA medical center treatment and diagnoses of PTSD.

b) For every diagnosis found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss:

1) the Veteran's assertions that he first began to have psychiatric symptoms immediately after service;
2) his report on separation from service of experiencing dizziness in Vietnam and whether such symptoms could be related to anxiety;
3) his 1976 diagnosis of anxiety reaction, chronic exacerbation, with conversion features and reports that these symptoms began in 1974;
4) the June 1989 notation of nervous trouble when under pressure; and
5) all subsequent psychiatric treatment, including his 1999 treatment for depression.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

5. After the above development has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


